Citation Nr: 0600085	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-16 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to April 
1947 and from January 1953 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The veteran testified at a 
video conference hearing before the undersigned Veterans Law 
Judge (VLJ) in July 2005.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a July 1999 RO 
decision.  He failed to initiate an appeal.

2.  The evidence received since the July 1999 decision, when 
considered by itself, or in the context of the entire record, 
does not relate to a fact unestablished by the previously 
available record that is necessary to substantiate the claim 
for service connection.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection has not been received.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran originally filed a claim for 
entitlement to service connection for PTSD in January 1999.  
The claim was denied on the merits in July 1999.  Notice of 
the denial and appellate rights were provided in July 1999.  
The veteran submitted a notice of disagreement and a 
substantive appeal.  Subsequent to filing the appeal, the 
veteran withdrew his appeal for PTSD.  The denial 
consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2005).  As a result, service connection for PTSD may now be 
considered on the merits only if new and material evidence 
has been received since the time of the last prior 
adjudication by the Board.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2005), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 1999 decision 
consisted of the veteran's DD Forms 214, the veteran's 
service medical records (SMRs), a PTSD questionnaire prepared 
by the veteran and received in July 1999, private treatment 
reports from Kershaw County Memorial Hospital dated from 
September 1993 to October 1993, and private treatment reports 
from J.H., M.D., dated from December 1981 to October 1993.

Service medical records for the period from September 1945 to 
July 1954.  The veteran's SMRs do not reveal treatment for a 
psychiatric disability or contain a diagnosis of PTSD.  The 
veteran's separation examination dated in February 1946 was 
negative for any reference to a diagnosis of PTSD or a 
psychiatric disability.  A chest x-ray was noted to be 
negative.  The veteran's separation examination dated in 
March 1947 was also negative for a diagnosis of PTSD or any 
psychiatric disability.  A chest x-ray revealed no 
significant abnormalities.  The veteran's entrance 
examination dated in January 1953 was negative for any 
reference to a psychiatric disability.  The veteran's 
separation examination dated in July 1954 was negative for a 
diagnosis of or reference to a psychiatric disability or a 
diagnosis of PTSD.  

The veteran provided a PTSD questionnaire in July 1999.  The 
veteran reported that while he was in a gas chamber in 1945 
someone cut the line on his gas mask.  He reported that he 
was hospitalized and that his lungs were severely scarred as 
a result of the incident.  

Private treatment records from Kershaw County Memorial 
Hospital and Dr. H were negative for any reference to 
treatment for or a diagnosis of PTSD.

The veteran's original claim for service connection was 
denied by the RO in July 1999 because the RO found that the 
veteran did not have a confirmed diagnosis of PTSD or any 
verifiable stressors.  

The veteran submitted an application to reopen his claim for 
service connection in May 2002.  Evidence received since the 
July 1999 rating decision consists of private treatment 
records from Kershaw County Memorial Hospital dated from 
December 1967 to October 1993, VA outpatient treatment 
reports dated from August 1997 to March 2005, a PTSD 
questionnaire received in September 2002, and the veteran's 
testimony from a video conference hearing held in July 2005.  

The VA treatment records are new in that they were not of 
record before.  However, they are not material.  The records 
reflect that the veteran was seen for anxiety in December 
2000.  In February 2001, the veteran was noted to have 
generalized anxiety disorder and normal bereavement due to 
the death of his son.  The veteran's generalized anxiety 
disorder was noted to be "doing well" in June 2001.  The 
records do not reflect any treatment for or a diagnosis of 
PTSD.  

Some of the private records from Kershaw County Memorial 
Hospital are new in that they were not of record before.  
However, they are not material.  The treatment records do not 
reflect any treatment for or a diagnosis of PTSD.  

The veteran's PTSD questionnaire is not new or material.  The 
veteran previously provided a stressor statement in July 1999 
reflecting that his gas mask was cut while he was in a gas 
chamber in service resulting in permanent damage to his 
lungs. 

The veteran's testimony is new in that he did not provide any 
testimony before.  However, it is not material.  The veteran 
testified that someone cut the hose on his gas mask in 1945 
while he was in a gas chamber in service resulting in 
permanent damage to his lungs.  The veteran previously 
provided this information in his PTSD questionnaire in July 
1999.  Furthermore, the veteran testified that he received 
treatment for his medical conditions at VA but that he had 
never been diagnosed with PTSD nor sought any psychiatric 
treatment for PTSD.  

The evidence received since July 1999 is such that is does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  The veteran's claim was denied in July 1999 
because the RO found that the veteran did not have a 
confirmed diagnosis of PTSD or any verifiable stressors.  The 
veteran has not submitted any evidence of a diagnosis of PTSD 
or any verifiable stressor.  In other words, the newly 
received evidence merely shows what was known previously.  
Consequently, none of the newly received evidence raises a 
reasonable possibility of substantiating the underlying 
claim.  In the absence of new and material evidence the 
veteran's claim is not reopened.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen a 
previously denied claim of service connection for PTSD.

The veteran submitted his current claim in May 2002.  The RO 
wrote to the veteran in June 2002 and notified him of the 
evidence/information needed to substantiate his claim and 
establish service connection.  He was told what VA would do 
in the development of his claim and what he should do to 
support his contentions.  The RO wrote to the veteran in 
August 2002 and informed him that new and material evidence 
was required to reopen his claim for service connection.  He 
was again informed of the evidence necessary to substantiate 
his claim and establish service connection.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that VA treatment 
records were obtained by the RO.  Additional private 
treatment records were obtained from Kershaw County Memorial 
Hospital.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  The 
Board is not aware of any outstanding evidence.  Given that 
new and material evidence has not been received, the Board 
finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2005).  This is especially so given 
that the Board does not have jurisdiction to act further with 
respect to the claim, at least not until new and material 
evidence is received.  Barnett, supra.  


ORDER

The application to reopen a claim of service connection for 
PTSD is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


